Case 1:20-cv-01084 Document 1-3 Filed 09/15/20 Page 1 of 9 PageID# 49




                   Exhibit A
                   Case 1:20-cv-01084 Document 1-3 Filed 09/15/20 Page 2 of 9 PageID# 50

Service Provider

BIG-IP Policy Enforcement Manager
DATASHEET




                                      Optimize and Monetize Networks with
What’s Inside                         Context-Aware Policy Enforcement
 2 Traffic Detection
                                      The growth in device usage and the explosion of data traffic from resource-intensive content
 3 Policy Enforcement                 like streaming video and high-bandwidth, over-the-top applications is forcing fixed-line
                                      and mobile service providers to push their networks to the limit. The challenge is to find
 4 Reporting Data
                                      ways to efficiently deliver customized services with best-in-class customer experience,
 4 Charging                           while also optimizing network utilization and managing radio access network congestion.

 4 URL Filtering                      F5® BIG-IP® Policy Enforcement Manager™ (PEM) delivers the insight you need to
                                      understand subscriber behavior and effectively manage network traffic with a wide
 5 Architecture                       range of policy enforcement capabilities. BIG-IP PEM provides intelligent layer 4–7
                                      traffic steering, network intelligence, and dynamic control of network resources through
 6 Network Performance                subscriber- and context-aware solutions. It also provides deep reporting, which you can
                                      capitalize on to build tailored services and packages based on subscribers’ app usage
 7 BIG-IP PEM Platforms
                                      and traffic classification and patterns to increase ARPU.
 8 Performance Specifications

 8 F5 Global Services                 Key benefits

 8 More Information                   Enable new business models                          Achieve carrier-grade performance
                                      and services                                        and scalability
                                      Base your business models and services on           Manage traffic with fewer servers—and without
                                      insights gathered through comprehensive             sacrificing performance. Take advantage of
                                      analytics and subscriber awareness capabilities,    best-in-class performance and scalability for
                                      for better quality of experience (QoE) and higher   total concurrent sessions, traffic throughput,
                                      ARPU and profitability.                             and transactions per second with BIG-IP PEM,
                                                                                          a NEBS-compliant platform.
                                      Optimize network performance
                                      Reduce network congestion and deliver better
                                                                                          Roll out new services faster
                                                                                          Simplify your network and gain greater visibility
                                      performance to your subscribers with layer 7
                                                                                          into subscriber usage patterns to create
                                      intelligent traffic steering capabilities and the
                                                                                          customized services and get them to market
                                      ability to implement bandwidth control policies.
                                                                                          quickly—and boost subscriber satisfaction
                                      Consolidate services and reduce costs               and loyalty.
                                      Combine core elements in your network
                                      infrastructure—including policy enforcement,
                                      intelligent traffic steering, carrier-grade NAT,
                                      and network firewall—as well as integrated
                                      VAS capabilities, such as URL filtering and
                                      TCP optimization, within an easy-to-manage
                                      unified platform. Lower CapEx and OpEx, and
                                      gain energy efficiency for a greener environment.
                   Case 1:20-cv-01084 Document 1-3 Filed 09/15/20 Page 3 of 9 PageID# 51

DATASHEET
BIG-IP Policy Enforcement Manager




                                        Traffic Detection
                                        BIG-IP PEM, as a 3GPP compliant Policy and Charging Enforcement Function (supporting
                                        Gx/Gy interface) or as a Traffic Detection Function (supporting Sd interface), offers service
                                        providers a comprehensive set of traffic classification capabilities. These capabilities help you
                                        accurately identify the specific applications and services your subscribers are using, and how
                                        they’re using them. You can use this information to create service plans that meet the
                                        needs of your subscribers, while also using it to regulate network usage. The combination of
                                        differentiated services and network usage control leads to increased profitability.

                                        Traffic classification

                                        Understanding the types of applications and services, as well as the protocols being used
                                        in the network, is key to determining how to manage subscribers’ bandwidth consumption
                                        for optimal network performance. It’s also key to developing and monetizing innovative
                                        services while ensuring optimal network efficiency and utilization monitoring.

                                        For example, as your subscriber is watching a TV show on YouTube, you can prompt the
                                        subscriber to purchase a “turbo button” feature which, when activated, delivers a burst of
                                        bandwidth to the subscriber’s device. The result is a better experience for the subscriber,
                                        and incremental revenue for you.

                                        BIG-IP PEM gives you the ability to classify traffic into several categories of applications and
                                        protocols—including classification of application subcategories that include voice, video,
                                        and IM. These are some examples of the types of apps and protocols BIG-IP PEM supports:
                                        • P2P: BitTorrent, Gnutella
                                        • VoIP: SIP, Skype, Yahoo!, Jabber
                                        • Web: HTTP, HTTPS, FTP, YouTube, Facebook
                                        • Streaming: HTTP streaming, RTSP, HTTP audio
                                        • Non-TCP/UDP: IPsec, GRE, IPinIP, ICMP

                                        As the number of apps and services being used in the network grows, you need to continually
                                        update your signature libraries to ensure that protocol classifications and subscriber plans
                                        are accurate, based on subscribers’ usage patterns. To this end, BIG-IP PEM supports
                                        dynamic and hitless signature upgrades, so you can seamlessly receive new signatures for
                                        new or existing applications—without having to perform a software release upgrade.

                                        Other types of traffic classification employed on BIG-IP PEM include behavior and
                                        heuristics analysis, and deep packet inspection.

                                        Subscriber awareness

                                        BIG-IP PEM performs subscriber discovery via RADIUS and/or DHCP and provides
                                        information such as IP address, IMSI, and user name, which, when correlated with
                                        application flows, allows for deeper understanding of the type of applications and services
                                        subscribers are using and how they are using them. In addition, BIG-IP PEM can retrieve
                                        info on RAT type (Radio Access Technology) via RADIUS messages and can apply different
                                        policies based on subscriber use of 3G or 4G LTE networks. BIG-IP PEM can also function
                                        as a RADIUS client for authentication and accounting for subscribers.




                                    2
                   Case 1:20-cv-01084 Document 1-3 Filed 09/15/20 Page 4 of 9 PageID# 52

DATASHEET
BIG-IP Policy Enforcement Manager




                                        Policy Enforcement

                                        Intelligent traffic steering

                                        With BIG-IP PEM, service providers can perform layer 7 advanced steering of application
                                        and subscriber traffic to multiple, value-added services including web caching,
                                        video optimization, and parental control. For example, BIG-IP PEM detects if a subscriber’s
                                        mobile device is consuming video. If so, it can direct traffic from that device to your video
                                        optimization server. By steering traffic only to relevant servers, you can reduce the burden
                                        on other servers thereby reducing CapEx and OpEx.

                                        Dynamic service chaining

                                        Dynamic service chaining capabilities within BIG-IP PEM enable service providers to send
                                        traffic to multiple services within a single flow and to dynamically add or remove different
                                        services of the chain depending on subscriber requirements. For example, BIG-IP PEM
                                        can send subscribers who want to watch a specific video clip to a URL filtering/parental
                                        control service first. This service ensures the subscriber is allowed to view the specific
                                        content before sending it to a video optimization server. With dynamic service chaining,
                                        service providers can create differentiated services and provide opportunities to
                                        increase ARPU.

                                        Bandwidth control

                                        BIG-IP PEM provides significant flexibility in controlling bandwidth—via rate limiting,
                                        DSCP marking, and layer 2 quality of service marking. Limits can be applied to a group
                                        of subscribers, to all subscribers, or at the application level. This flexibility enables you
                                        to establish tiered services to create and manage incremental revenue-generating plans
                                        based on subscribers’ actual data usage patterns. Bandwidth control can also be used
                                        to implement fair-usage policies to allow your subscribers to consume a fair amount of
                                        bandwidth while distributing it more proportionally across the subscriber base.

                                        Video analytics

                                        Video traffic is a major source of congestion in a service provider’s network—causing
                                        significant degradation in subscriber QoE if not managed carefully. With the BIG-IP PEM
                                        video analytics capability, service providers can get enhanced visibility into media traffic
                                        including reporting on video type, encoding rate, resolution, and video mean opinion
                                        score (MOS). Leveraging this information, service providers can apply specific policies
                                        based on video type per subscriber. For example, premium subscribers will be able to
                                        stream HD video, while non-premium subscribers will only be able to stream SD video
                                        for that specific application (while streaming HD video for all other applications).

                                        RAN congestion detection and control

                                        Data-intensive applications (including mobile video) continue to place significant strain on
                                        service provider networks, and more specifically on resource constraint elements such as
                                        the Radio Access Network (RAN). As one of the most expensive elements within service
                                        provider networks, the RAN must be optimized and policies implemented to detect and
                                        control congestion within the RAN. This enables service providers to optimize network
                                        resources while improving subscriber QoE.




                                    3
                   Case 1:20-cv-01084 Document 1-3 Filed 09/15/20 Page 5 of 9 PageID# 53

DATASHEET
BIG-IP Policy Enforcement Manager




                                        As an inline network device, BIG-IP PEM monitors subscriber throughput, loss rate,
                                        and delay. It can then apply specific policies to the subscriber traffic, including rate limiting
                                        and steering specific subscriber traffic to optimization services—leading to reduction in traffic
                                        congestion. As a result, the service provider can save CapEx and OpEx on core network
                                        infrastructure and provide a high QoE.

                                        Tethering detection

                                        Mobile subscribers, on average, are expected to have 3–4 devices with them at any one time.
                                        However, many do not have separate data plans for each of their devices, instead tethering
                                        their devices to their primary device, typically via WiFi. From a service provider perspective,
                                        unauthorized tethering of devices leads to additional bandwidth strain on their already
                                        resource-constrained network, leading to poorer quality of experience and loss of revenues.
                                        Service providers need to be able to detect tethered devices and apply policies to reduce
                                        the impact on their network. BIG-IP PEM supports a comprehensive set of tethering
                                        detection algorithms. These polices allow service providers to alleviate network congestion
                                        and increase revenue streams with new plans for subscribers.


                                        Reporting Data
                                        Granular reports provide information about subscriber and application flows. For instance,
                                        BIG-IP PEM provides data about activity at the per-session and per-application level, as well
                                        as event-driven, flow-based records. These reports are generated within the BIG-IP PEM
                                        platform at periodic intervals over high-speed logging interfaces as well as via IPFIX,
                                        which provides an efficient and powerful way to collect and stream large amounts of data.
                                        BIG-IP PEM also provides quick and easy on-box reporting capabilities at an aggregate or
                                        application level. With this data, you can truly understand how your subscribers are using
                                        your services and take advantage of this information to define new service plans.


                                        Charging
                                        BIG-IP PEM supports the Gy interface and integrates with multiple online charging
                                        subsystems to enable you to implement real-time credit control and quota management,
                                        such as time-based quotas, quota replenishment, and quote breach, for subscriber
                                        sessions. Online credit control can be used for both prepaid and postpaid subscribers.


                                        URL Filtering
                                        Service providers have the option to integrate URL filtering services within BIG-IP PEM.
                                        Through URL filtering, service providers can implement parental control services,
                                        which block traffic to specific websites based on certain URL categories or based on
                                        specific URLs you define. Parental control services extend service providers’ offerings
                                        with new revenue-generating services that provide subscribers with a higher quality QoE.




                                    4
                   Case 1:20-cv-01084 Document 1-3 Filed 09/15/20 Page 6 of 9 PageID# 54

DATASHEET
BIG-IP Policy Enforcement Manager




                                                                                                                     Control Plane




                                                                                                    PCRF      AAA/      DHCP        Syslog    OCS
                                                                                                              HSS                  Logging


                                                                                                                 RADIUS / Diameter




                                                                             Mobile
                                                                                          PGW/
                                                                                          GGSN                  vTDF
                                                                                                               vPCEF


                                                                                                                VNF                                 Internet

                                                                                                             F5 Virtual          VIPRION
                                                                        Fixed Broadband   BRAS/               Network            Platform
                                                                                           BNG               Functions



                                                                                                                          VAS

                                            vTDF   Virtual Traffic Detection Function

                                            vPCEF Virtual Policy Charging Enforcement
                                                   Function
                                                                                                    Video     Transparent         URL        Parental
                                                   BIG-IP Policy Enforcement Manager
                                                                                                  Optimization Caching          Filtering    Controls


                                        BIG-IP PEM is placed inline between the edge router and the network gateway (GGSN/PGW) in a
                                        mobile network or a BRAS/BNG in a fixed-line network. It offloads data traffic services from the
                                        PGW/BNG and many of the traffic classification capabilities from the packet gateway/broadband
                                        network gateway, and provides intelligent layer 7 traffic steering capabilities.



                                        Architecture
                                        The advanced architecture of the BIG-IP system gives you total flexibility to control
                                        application delivery without creating traffic bottlenecks.

                                        TMOS

                                        At the heart of BIG-IP PEM is the F5 TMOS® operating system. TMOS understands
                                        the intricacies between the application, the network, and your subscribers to give you
                                        intelligent control over application delivery, as well as total visibility, flexibility, and control
                                        across all services. TMOS also enables integration between BIG-IP PEM and other F5
                                        products so that BIG-IP PEM can intelligently adapt to the diverse and evolving
                                        requirements of applications and networks.

                                        iRules

                                        F5 iRules® is a TCL-based scripting language used with BIG-IP devices to give you
                                        greater flexibility in handling application traffic within the application transaction or flow.
                                        With complete payload inspection and transformation capabilities, the ability to take
                                        advantage of event-driven iRules, and session-aware switching, the BIG-IP system
                                        offers the most intelligent control point from which to address diverse application delivery
                                        issues—at network speed.




                                    5
                   Case 1:20-cv-01084 Document 1-3 Filed 09/15/20 Page 7 of 9 PageID# 55

DATASHEET
BIG-IP Policy Enforcement Manager




                                        iControl

                                        The F5 iControl® API helps automate communications between third-party applications and
                                        BIG-IP PEM, removing the need for manual intervention. iControl supports a true publish/
                                        subscribe model, which reduces network overhead and improves the performance of
                                        services that integrate with BIG-IP PEM through the iControl interface. For most network
                                        services, this can reduce network bandwidth and processing time.

                                        System management

                                        BIG-IP PEM provides insight into the system for debugging and troubleshooting purposes.
                                         You can view system status, as well as view and modify specific configuration items.
                                        These include subscriber-specific information and certain system information, such as Radius,
                                         Gx, and Gy. The system management features in BIG-IP PEM give you greater control and
                                        monitoring capabilities and the ability to ensure that BIG-IP PEM is performing optimally.

                                        High-performance services fabric

                                        The BIG-IP system consolidates multiple service functions into a single platform. Built on
                                        the modular TMOS architecture, it is a very fast, low latency, full proxy that supports
                                        firewall capabilities, advanced defense against more than 30 distributed denial-of-service
                                        (DDoS) attack types, IP port scans and SYN floods, traffic load balancing, advanced network
                                        health monitoring, and traffic steering with preset policies based on server availability—
                                        resulting in improved service availabilityand reliability in the network.

                                        Based on 3GPP standards, BIG-IP PEM as a policy enforcement platform is interoperable
                                        with many of the leading policy and charging rules function (PCRF) and online charging
                                        systems (OCS) platforms.

                                        In addition to policy enforcement, BIG-IP PEM provides intelligent traffic steering capabilities
                                        so you can inspect and steer traffic to VAS servers and route it based on subscriber profiles.
                                        BIG-IP PEM also provides add-on modules for service providers who need a solution to
                                        transition networks from IPv4 to IPv6. One of these modules is BIG-IP® Carrier-Grade NAT
                                        (CGNAT), which includes a wide range of solutions to help you migrate to
                                        IPv6—all on a single, high-performance, carrier-grade platform.

                                        In addition, BIG-IP® Advanced Firewall Manager™ (AFM) coupled with BIG-IP PEM provides
                                        a high-performance network firewall designed to guard networks against incoming threats
                                        that enter the network on the most widely deployed protocols. BIG-IP AFM also provides
                                        network-layer and session-layer DDoS mitigation to prevent sophisticated
                                        network target attacks.


                                        Network Performance

                                        TCP optimization

                                        BIG-IP PEM includes a highly optimized TCP/IP stack that provides leading edge
                                        TCP/IP techniques (which minimize the effects of congestion and packet loss for 3G/4G
                                        networks). TCP optimization delivers up to 2x performance gains for subscribers and a 4x
                                        improvement in bandwidth efficiency.




                                    6
                   Case 1:20-cv-01084 Document 1-3 Filed 09/15/20 Page 8 of 9 PageID# 56

DATASHEET
BIG-IP Policy Enforcement Manager




                                        HTTP header enrichment

                                        HTTP header enrichment enables you to append the HTTP header with information such
                                        as MSISDN, IMSI, and IP address, which can be used to provide further subscriber
                                        awareness to the application or service. With this capability, BIG-IP PEM (located between
                                        the subscriber’s mobile device and the network) enables you to provide a more personalized
                                        and interactive experience—all while increasing ARPU.


                                        BIG-IP PEM Platforms
                                        BIG-IP PEM offers best-in-class performance and scalability for total concurrent sessions,
                                        traffic throughput, and transactions per second on its systems. NEBS-compliant, BIG-IP
                                        PEM scales up to 320 Gbps of throughput at layer 7 with more than 24 million concurrent
                                        subscribers. This high-availability platform also includes sophisticated health monitoring,
                                        fast system failovers, and comprehensive connection mirroring to ensure service uptime
                                        and at-peak performance.

                                        Hardware includes BIG-IP® iSeries appliances or the F5 VIPRION® modular chassis and
                                        blade system designed specifically for service delivery, security, and high performance.
                                        VIPRION uses F5 ScaleN® technologies to provide on-demand linear scalability, enabling you
                                        to add blades with no disruption to your network. Virtual editions of BIG-IP software run
                                        on commodity servers and provide agility and fast deployment of services in
                                        network functions virtualization (NFV) environments.

                                        BIG-IP PEM provides a high degree of redundancy and resiliency with support for inter-
                                        chassis and intra-chassis redundancy. Both intra-chassis redundancy (which provides
                                        redundancy within a single system) and inter-chassis redundancy (which provides
                                        redundancy across multiple systems in the same location or different locations) enable
                                        you to adhere to service level agreements (SLAs) and avoid unplanned network outages,
                                        providing a greater QoE to your subscribers.

                                        BIG-IP PEM is available on the VIPRION C2400, C4800, and C4480 chassis with the B4300
                                        and B4340, both 96 GB blades, and the high-performance 100 GB B4480 blade. BIG-IP PEM
                                        is also available as a stand-alone appliance with the new BIG-IP iSeries i5x00, i7x00 and
                                        i10x00 appliances, as well as virtual network functions (vPCEF/vTDF) running on BIG-IP
                                        virtual editions, which offer the flexibility of a virtual BIG-IP system.




                                        VIPRION 4800 Chassis           VIPRION 4480 Chassis            BIG-IP iSeries Appliances




                                               VNF

                                            F5 PEM VNF

                                    7
                         Case 1:20-cv-01084 Document 1-3 Filed 09/15/20 Page 9 of 9 PageID# 57                                                                                                                    8


DATASHEET
BIG-IP Policy Enforcement Manager




                                                                    Performance Specifications
                                                                                                         Throughput L7             320 Gbps

                                                                                            Concurrent connections                 96 million

                                                                                     New connections per second                   1.4 million CPS

                                                                                             Concurrent subscribers               24 million

                                                                                      New subscribers per second                  30,000




                                                                    F5 Global Services
                                                                    F5 Global Services offers world-class support, training, and consulting to help you get the
                                                                    most from your F5 investment. Whether it’s providing fast answers to questions, training
                                                                    internal teams, or handling entire implementations from design to deployment, F5 Global
                                                                    Services can help ensure your applications are always secure, fast, and reliable. For more
                                                                    information about F5 Global Services, contact consulting@f5.com or visit f5.com/support.


                                                                    More Information
                                                                    To learn more about BIG-IP PEM, visit f5.com to find these and other resources.

                                                                    Product overview
                                                                    BIG-IP Local Traffic Manager—Service Provider

                                                                    White paper
                                                                    Intelligent Traffic Management with the F5 BIG-IP Platform




  F5 Networks, Inc. 401 Elliott Avenue West, Seattle, WA 98119                     888-882-4447           f5.com

  Americas                 Asia-Pacific                   Europe/Middle-East/Africa                   Japan
  info@f5.com              apacinfo@f5.com                emeainfo@f5.com                             f5j-info@f5.com



  ©2016 F5 Networks, Inc. All rights reserved. F5, F5 Networks, and the F5 logo are trademarks of F5 Networks, Inc. in the U.S. and in certain other countries. Other F5 trademarks are identified at f5.com.
  Any other products, services, or company names referenced herein may be trademarks of their respective owners with no endorsement or affiliation, express or implied, claimed by F5. DS-BIGIP-PEM-SP-94304585 0716
